Exhibit 10.3

 

[g135831kgi001.gif]

Electro Scientific Industries, Inc.
13900 NW Science Park Dr.
Portland, OR 97229

 

Notice of Grant of Stock Options
and Option Agreement

 

[Name]

Option Number:

            

[Address]

Plan:

2004

 

Effective                          (the Grant Date), you (Optionee) have been
granted a Non-Qualified Stock Option to buy                shares of Common
Stock of Electro Scientific Industries, Inc. (the Company) at $                
per share.

 

The total option price of this option is $                        .

 

Vesting:

 

100% on

Sale Restriction Lapses:

 

100% on

 

Shares will become 100% vested and available for cash exercise
on                 .  Shares will be available for Cashless exercise on the
third anniversary of the Grant Date – i.e., on                  .

 

As noted above, the shares will be restricted upon exercise, with the
restriction to lapse on the third anniversary of the Grant Date.  This means
that, until the third anniversary of the Grant Date, you may not sell, assign,
pledge or transfer the shares in any manner, including transferring any right or
interest in the shares, whether voluntarily or by operation of law, or by gift,
bequest or otherwise.

 

This option will be visible to you in your ETRADE OptionsLink account.  Once the
option is vested, you may exercise shares.  However, you must exercise the
vested shares through ESI’s Stock Administrator if exercising prior to (Sale
Restriction Lapse Date).  As of (Sale Restriction Lapse Date), the shares may be
exercised and/or sold directly through your ETRADE OptionsLink account.

 

By your signature and the Company’s signature below, you and the Company agree
that this option is granted under and governed by the terms and conditions of
the Company’s 2004 Stock Incentive Plan and the attached Option Terms and
Conditions which are incorporated into and made a part of this agreement.

 

 

 

 

 

 

Nicholas Konidaris

 

Date

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

Date

 

 

1

--------------------------------------------------------------------------------


 

OPTION TERMS AND CONDITIONS

2004 Stock Option Incentive Plan

Non-Qualified Stock Option

Board of Directors

 

Pursuant to the Company’s 2004 Stock Option Incentive Plan (the “2004 Plan”),
the Optionee has been granted an option to purchase Common Stock of the Company
(the “Option”) in the amount indicated on the attached notice.

 

1.             The Option is granted upon the following terms:

 

1.1                                 Duration of Options.  Subject to reductions
in the Option period as hereinafter provided in the event of termination of
service or death of the Optionee, the Option shall continue in effect for a
period of 10 years from the Grant Date.

 

1.2                                 Time of Exercise.  Except as provided in
paragraph 1.5, the Option may be exercised from time to time in the following
amounts: 100% on or after                       .

 

1.3                                 Limitations on Rights to Exercise.  Except
as provided in paragraph 1.5, the Option may not be exercised unless at the time
of such exercise the Optionee is a director of the Company and shall have served
continuously as such since the date such option was granted.

 

1.4                                 Nonassignability.  The Option is
nonassignable and nontransferable by the Optionee except by will or by the laws
of descent and distribution of the state or country of the Optionee’s domicile
at the time of death, and is exercisable during the Optionee’s lifetime only by
the Optionee.

 

1.5                                 Termination of Service.

 

(a)                                  Unless otherwise determined by the Board of
Directors, if an optionee ceases to be a director of the Company for any reason
other than in the circumstances specified in subsection (b), (c), (d) or
(e) below, his or her option may be exercised at any time before the expiration
date of the option or the expiration of seven months after the last date the
optionee served as a director, whichever is the shorter period, but only if and
to the extent the optionee was entitled to exercise the option as of the last
date the optionee served as a director.

 

(b)                                 Unless otherwise determined by the Board of
Directors, if an optionee ceases to be a director of the Company because of
total disability, his or her option may be exercised at any time before the
expiration date of the option or before the date 12 months after the last date
the optionee served as a director, whichever is the shorter period, but only if
and to the extent the optionee was entitled to exercise the option as of the
last date the optionee served as a director.  The term “total disability” means
a medically determinable mental or physical impairment that is expected to
result in death or has lasted or is expected to last for a continuous period of
12 months or more and that, in the opinion of the Company and two independent
physicians, causes the optionee to be unable to perform his or her duties as a
director of the Company and unable to be engaged in any substantial gainful
activity.  Total disability shall be deemed to have occurred on the first day
after the two independent physicians have furnished their written opinion of
total disability to the Company and the Company has reached an opinion of total
disability.

 

(c)                                  Unless otherwise determined by the Board of
Directors, if an optionee dies while serving as a director of the Company, his
or her option may be exercised at any time before the expiration date of the
option or before the date 12 months after the date of death, whichever is the
shorter period, but only if and to the extent the optionee was entitled to
exercise the option at the date of death and only by the person or persons to
whom the optionee’s rights under the option shall pass by the optionee’s will or
by the laws of descent and distribution of the state or country of domicile at
the time of death.

 

(d)                                 Unless otherwise determined by the Board of
Directors, if an optionee ceases to be a director of the Company as a result of
his or her retirement in accordance with the retirement policy of the Board of
Directors in effect from time to time, his or her option may be exercised at any
time before the expiration date of the option or five years after the last day
the optionee served as a director, whichever is the shorter period, but only if
and to the extent the optionee was entitled to exercise the option as of the
last date the optionee served as a director.

 

(e)                                  In the event an optionee ceases to be a
director of the Company within one year after a change in control of the Company
for any reason other than retirement, death, or physical disability (as defined
in Section 1.5(b)), any option held by such optionee may be exercised with
respect to all remaining shares subject thereto, free of any limitation on the
number of shares with respect to which the option may be exercised in any one
year, at any time prior to its expiration date or the expiration of three months
after the date of such termination of service, whichever is the shorter period. 
A

 

2

--------------------------------------------------------------------------------


 

“change in control of the Company” shall mean a change in control of a nature
that would be required to be reported in response to item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (“Exchange Act”); provided that, without limitation, such a change in
control shall be deemed to have occurred if (1) any “person” (as such term is
used in Sections 13(d) or 14(d)(2) of the Exchange Act) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities; or (2) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.  A change in control of the Company shall not include any change in
control pursuant to a written agreement between the Company and another person,
which agreement is approved and adopted by the Board of Directors of the Company
or pursuant to any tender offer or exchange offer which the Board of Directors
has in any manner recommended acceptance of to the shareholders of the Company.

 

(f)                                    To the extent the Option held by any
deceased Optionee or by the Optionee who ceases to serve as a director shall not
have been exercised within the limited periods provided above, all further
rights to purchase shares pursuant to the Option shall cease and terminate at
the expiration of such periods.

 

(g)                                 Absence on leave approved by the Company or
on account of illness or disability shall not be deemed a termination or
interruption of service.  Unless otherwise determined by the Board of Directors,
vesting of options shall continue during a medical, family, military or other
leave of absence, whether paid or unpaid.

 

1.6                                 Purchase of Shares.  Shares may be purchased
or acquired pursuant to the Option only upon receipt by the Company of notice in
writing from the Optionee of the Optionee’s intention to exercise, specifying
the number of shares as to which the Optionee desires to exercise the Option and
the date on which the Optionee desires to complete the transaction, which shall
not be more than 30 days after receipt of the notice, and, unless in the opinion
of counsel for the Company such a representation is not required in order to
comply with the Securities Act of 1933, as amended, containing a representation
that it is the Optionee’s present intention to acquire the shares for investment
and not with a view to distribution.  On or before the date specified for
completion of the purchase of shares pursuant to the Option, the Optionee must
have paid the Company the full purchase price of such shares in cash (including
cash which may at the election of the Company be the proceeds of a loan from the
Company), or in shares of Common Stock of the Company previously acquired and
held by the optionee for at least six months and valued at fair market value as
defined in the 2004 Plan, or in any combination of cash and shares of Common
Stock of the Company.  No shares shall be issued until full payment therefor has
been made, and the Optionee shall have none of the rights of a shareholder until
a certificate for shares is issued to the Optionee.  The Optionee shall, upon
notification of the amount due, if any, and prior to or concurrently with
delivery of the certificates representing the shares with respect to which the
Option was exercised, pay to the Company amounts necessary to satisfy any
applicable federal, state and local withholding tax requirements.  If additional
withholding becomes required beyond any amount deposited before delivery of the
certificates, the Optionee shall pay such amount to the Company on demand.

 

1.7                                 Changes in Capital Structure.  In the event
that the outstanding shares of Common Stock of the Company are hereafter
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company or another corporation, by
reason of any reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination of shares, or dividend payable in
shares, appropriate adjustment shall be made by the Board of Directors in the
number and kind of shares for purchase pursuant to the Option and the
corresponding Option price.  Any such adjustment made by the Board of Directors
shall be conclusive.

 

2.                                       The obligations of the Company under
this Agreement are subject to the approval of such state or federal authorities
or agencies, if any, as may have jurisdiction in the matter.  The Company will
use its best efforts to take such steps as may be required by state or federal
law or applicable regulations, including rules and regulations of the Securities
and Exchange Commission and any stock exchange on which the Company’s shares may
then be listed, in connection with the issuance or sale of any shares purchased
upon the exercise of the Option.

 

3.                                       Nothing in the 2004Plan or this
Agreement shall confer upon the Optionee any right to be continued in the
employment of the Company or any subsidiary of the Company, or to interfere in
any way with the right of the Company or any subsidiary by whom the Optionee is
employed to terminate the Optionee’s employment at any time, with or without
cause.

 

4.                                       This Agreement shall be binding upon
and shall inure to the benefit of any successor or successors of the Company but
except as hereinabove provided the Option herein granted shall not be assigned
or otherwise disposed of by the Optionee.

 

3

--------------------------------------------------------------------------------

 